Case 2:21-cv-00678-JS-AYS Document 67-5 Filed 05/27/21 Page 1 of 35 PageID #: 1187




                               EXHIBIT C
Case 2:21-cv-00678-JS-AYS Document 67-5 Filed 05/27/21 Page 2 of 35 PageID #: 1188




          Faruqi & Faruqi, LLP focuses on complex civil litigation, including securities, antitrust, wage and
  hour, consumer, and pharmaceutical class actions as well as shareholder derivative and merger and
  transactional litigation.   The firm is headquartered in New York, and maintains offices in California,
  Delaware, Pennsylvania and Georgia.
          Since its founding in 1995, Faruqi & Faruqi, LLP has served as lead or co-lead counsel in numerous
  high-profile cases which have provided significant recoveries to investors, consumers and employees.

                                     PRACTICE AREAS
  SECURITIES FRAUD LITIGATION
          From its inception, Faruqi & Faruqi, LLP has devoted a substantial portion of its practice to class
  action securities fraud litigation. In In re PurchasePro.com, Inc. Securities Litigation, No. CV-S-01-0483
  (JLQ) (D. Nev.), as co-lead counsel for the class, Faruqi & Faruqi, LLP secured a $24.2 million settlement
  in a securities fraud litigation even though the corporate defendant was in bankruptcy. As noted by Senior
  Judge Justin L. Quackenbush in approving the settlement, “I feel that counsel for plaintiffs evidenced
  that they were and are skilled in the field of securities litigation.”
          Other past achievements include: In re Olsten Corp. Sec. Litig., No. 97-CV-5056 (RDH) (E.D.N.Y.)
  (recovered $24.1 million dollars for class members) (Judge Hurley stated: “The quality of representation
  here I think has been excellent.”), In re Tellium, Inc. Sec. Litig., No. 02-CV-5878 (FLW) (D.N.J.) (recovered
  $5.5 million dollars for class members); In re Mitcham Indus., Inc. Sec. Litig., No. H-98-1244 (S.D. Tex.)
  (recovered $3 million dollars for class members despite the fact that corporate defendant was on the verge
  of declaring bankruptcy), and Ruskin v. TIG Holdings, Inc., No. 98 Civ. 1068 LLS (S.D.N.Y.) (recovered $3
  million dollars for class members).
          Recently, Faruqi & Faruqi, LLP, as sole lead counsel, won a historic appeal in the United States
  Court of Appeals for the Fourth Circuit in Zak v. Chelsea Therapeutics Inc. Int’l, Ltd., Civ. No. 13-2730
  (2015), where the Court reversed a trial court’s scienter ruling for the first time since the enactment of the
  Private Securities Litigation Reform Act of 1995 (“PSLRA”). The Court remanded the case to the district
  court, where Faruqi & Faruqi, LLP defeated defendants’ motion to dismiss and subsequently obtained
  final approval of a $5.5 million settlement for the class. McIntyre v. Chelsea Therapeutics Int’l, LTD, No.
  12-CV-213 (MOC) (DCK) (W.D.N.C.). In In re Avalanche Biotechnologies Sec. Litig., No. 3:15-cv-03185-
  JD (N.D. Cal.), Faruqi & Faruqi, LLP served as sole lead counsel for the class in the federal court action,
  and, together with counsel in the parallel state court action, secured final approval of a $13 million global
  settlement of both actions on January 19, 2018. In Rihn v. Acadia Pharmaceuticals, Inc., No. 3:15-cv-
  00575-BTM-DHB (S.D. Cal.), the court denied defendants’ first motion to dismiss, and on January 8,



  NEW YORK                CALIFORNIA              DELAWARE               PENNSYLVANIA                GEORGIA
Case 2:21-cv-00678-JS-AYS Document 67-5 Filed 05/27/21 Page 3 of 35 PageID #: 1189




  2018, Faruqi & Faruqi, LLP, as sole lead counsel for the class, secured final approval of a $2.95 million
  settlement for the class, which represented approximately 36% of the total recognized losses claimed by
  the class. In In re Geron Corp., Sec. Litig., No. 14-CV-1424 (CRB) (N.D. Cal.), Faruqi & Faruqi, LLP, as
  sole lead counsel for the class, defeated defendants’ motion to dismiss and, on July 21, 2017, obtained
  final approval of a settlement awarding $6.25 million to the class. Also, in In re Dynavax Techs. Corp.
  Sec. Litig., No. 13-CV-2796 (CRB) (N.D. Cal.), Faruqi & Faruqi, LLP, as sole lead counsel for the class,
  defeated defendants’ motion to dismiss, and on February 6, 2017, secured final approval of a $4.5 million
  settlement on behalf of the class. In In re L&L Energy, Inc. Sec. Litig., No. 13-cv-6704 (RA) (S.D.N.Y.),
  Faruqi & Faruqi, LLP, as co-lead counsel, obtained final approval on July 31, 2015 of a $3.5 million
  settlement for the class. In In re Ebix, Inc. Securities Litigation, No. 11-cv-2400 (RWS) (N.D. Ga.), the
  court denied defendants’ motion to dismiss and Faruqi & Faruqi, LLP, as sole lead counsel, obtained final
  approval on June 13, 2014 of a $6.5 million settlement for the class. In Shapiro v. Matrixx Initiatives, Inc.,
  No. CV-09-1479 (PHX) (ROS) (D. Ariz.), Faruqi & Faruqi, LLP, as co-lead counsel for the class, defeated
  defendants’ motion to dismiss, succeeded in having the action certified as a class action, and secured
  final approval of a $4.5 million settlement for the class. See also In re Longwei Petroleum Inv. Holding
  Ltd. Sec. Litig., No. 13 Civ. 214 (HB) (S.D.N.Y.) (as sole lead counsel, obtained final approval of a $1.34
  million settlement on behalf of the class); Simmons v. Spencer, et al., No. 13 Civ. 8216 (RWS) (S.D.N.Y.)
  (as co-lead counsel obtained final approval of settlement awarding $1.5 million to the class).
          Additionally, Faruqi & Faruqi, LLP is serving as court-appointed lead counsel in the following cases:
  ▪   Loftus v. Primero Mining Corp., No. 16-01034 (BRO) (RAO) (C.D. Cal.) (appointed sole lead counsel
      for the class);
  ▪   Bielousov v. GoPro, Inc., et al., No. 4:16-CV-06654-CW (N.D. Cal.) (as sole lead counsel for the class,
      defeated defendants’ motion to dismiss);
  ▪   Attigui v. Tahoe Resources, Inc., et al., No. 2:17-cv-01868 (RFB) (NJK) (D. Nev.) (appointed sole lead
      counsel for the class).
  ▪   Khanna v. Ohr Pharmaceutical, Inc., No. 1:18-cv-01284 (LAP) (S.D.N.Y.) (appointed sole-lead counsel
      for the class);
  ▪   DeSmet v. Intercept Pharmaceuticals, Inc., No. 1:17-cv-07371 (LAK) (S.D.N.Y.) (appointed sole-lead
      counsel for the class);
  ▪   Lee v. Synergy Pharmaceuticals, Inc. Sec. Litig., No. 1:18-cv-00873 (AMD) (VMS) (E.D.N.Y.)
      (appointed as co-lead counsel for the class);
  ▪   Lowthorp v. Mesa Air Group, Inc., et al., No. 2:20-cv-00648-MTL (D. Ariz.) (appointed as sole lead
      counsel for the class);
  ▪   In re Allergan PLC Securities Litigation, No. 18 Civ. 12089 (CM) (GWG) (S.D.N.Y.) (appointed as sole
      lead counsel for the class); and
  ▪   Halman Aldubi Provident and Pension Funds Ltd. v. Teva Pharmaceuticals Industries Ltd., No. 20-
      4660-KSM (E.D. Pa.) (appointed as sole lead counsel for the class).

                                                        2


  NEW YORK               CALIFORNIA              DELAWARE               PENNSYLVANIA                GEORGIA
Case 2:21-cv-00678-JS-AYS Document 67-5 Filed 05/27/21 Page 4 of 35 PageID #: 1190




  SHAREHOLDER MERGER AND TRANSACTIONAL LITIGATION
          Faruqi & Faruqi, LLP is nationally recognized for its excellence in prosecuting shareholder class
  actions brought nationwide against officers, directors and other parties responsible for corporate
  wrongdoing. Most of these cases are based upon state statutory or common law principles involving
  fiduciary duties owed to investors by corporate insiders as well as Exchange Act violations.
          Faruqi & Faruqi, LLP has obtained significant monetary and therapeutic recoveries, including
  millions of dollars in increased merger consideration for public shareholders; additional disclosure of
  significant material information so that shareholders can intelligently gauge the fairness of the terms of
  proposed transactions and other types of therapeutic relief designed to increase competitive bids and
  protect shareholder value. As noted by Judge Timothy S. Black of the United States District Court for the
  Southern District of Ohio in appointing lead counsel Nichting v. DPL Inc., Case No. 3:11-cv-141 (S.D. Ohio),
  "[a]lthough all of the firms seeking appointment as Lead Counsel have impressive resumes, the Court is
  most impressed with Faruqi & Faruqi.”
          For example, in Hall v. Berry Petroleum Co., No. 8476-VCG (Del. Ch.), Faruqi & Faruqi, LLP as
  sole lead counsel was credited by the Delaware Chancery Court with contributing to an increase in
  exchange ratio in an all-stock transaction that provided Berry Petroleum Co. stockholders with an additional
  $600 million in consideration for their shares as well as the disclosure of additional material information
  regarding the transaction. The court noted at the settlement hearing “[t]he ability of petitioning counsel
  [Faruqi] is known to the Court, and plaintiff's counsel [Faruqi] are well versed in the prosecution of corporate
  law actions.” Faruqi & Faruqi, LLP achieved a similar result in In Re Energysolutions, Inc. Shareholder
  Litigation, Cons. C.A. No. 8203-VCG (Del. Ch.), in which the Faruqi Firm, as co-lead counsel, was credited
  in part with an increase in the merger consideration from $3.75 to $4.15 in cash per Energysolution share
  by the acquirer Energy Capital, and credited with additional material disclosures distributed to stockholders.
  In approving the settlement of the case and noting that the price increase amounted to an extra $36 million
  for stockholders, the Delaware Court stated that the standing and ability of the stockholders’ counsel,
  including Faruqi & Faruqi, LLP and its co-counsel, is “…among the highest in our bar.” See In Re
  Energysolutions, Inc. S’holder Litig., Cons. C.A. No. 8203-VCG (Del. Ch. Feb. 11, 2014). In In Re Jefferies
  Group, Inc. Shareholders Litigation, C.A. No. 8059-CB (Del. Ch.), Faruqi & Faruqi, LLP acted as co-lead
  counsel representing Jeffries Group, Inc. stockholders in challenging the transaction with Leucadia National
  Corporation. After years of vigorous litigation, the parties reached a settlement that recovered $70 million
  additional consideration for the former Jeffries Group Inc. stockholders.

                                                         3


  NEW YORK               CALIFORNIA               DELAWARE               PENNSYLVANIA                 GEORGIA
Case 2:21-cv-00678-JS-AYS Document 67-5 Filed 05/27/21 Page 5 of 35 PageID #: 1191




          In In re Playboy Enterprises, Inc. Shareholders Litigation, Consol. C.A. No. 5632-VCN (Del. Ch.),
  Faruqi & Faruqi, LLP achieved a substantial post close settlement of $5.25 million. In In re Cogent, Inc.
  Shareholders Litigation, Consol. C.A. No. 5780-VC (Del. Ch.) Faruqi & Faruqi, LLP, as co-lead counsel,
  obtained a post-close cash settlement of $1.9 million after two years of hotly contested litigation; In Rice v.
  Lafarge North America, Inc., et al., No. 268974-V (Montgomery Cty., Md. Circuit Ct.), Faruqi & Faruqi, LLP,
  as co-lead counsel represented the public shareholders of Lafarge North America (“LNA”) in challenging
  the buyout of LNA by its French parent, Lafarge S.A., at $75.00 per share. After discovery and intensive
  injunction motions practice, the price per share was increased from $75.00 to $85.50 per share, or a total
  benefit to the public shareholders of $388 million. The Lafarge court gave Class counsel, including Faruqi
  & Faruqi, LLP, shared credit with a special committee appointed by the company’s board of directors for a
  significant portion of the price increase.
          Similarly, in In re: Hearst-Argyle Shareholder Litig., Lead Case No. 09-Civ-600926 (N.Y. Sup. Ct.)
  as co-lead counsel for plaintiffs, Faruqi & Faruqi, LLP litigated, in coordination with Hearst-Argyle’s special
  committee, an increase of over 12.5%, or $8,740,648, from the initial transaction value offered for Hearst-
  Argyle Television Inc.’s stock by its parent company, Hearst Corporation. Faruqi & Faruqi, LLP, in In re
  Alfa Corp. Shareholder Litig., Case No. 03-CV-2007-900485.00 (Montgomery Cty, Ala. Cir. Ct.) was
  instrumental, along with the Company’s special committee, in securing an increased share price for Alfa
  Corporation shareholders of $22.00 from the originally-proposed $17.60 per share offer, which represented
  over a $160 million benefit to class members, and obtained additional proxy disclosures to ensure that Alfa
  shareholders were fully-informed before making their decision to vote in favor of the merger, or seek
  appraisal.
          Moreover, in In re Fox Entertainment Group, Inc. S'holders Litig., Consolidated C.A. No. 1033-N
  (Del. Ch. 2005), Faruqi & Faruqi, LLP, a member of the three (3) firm executive committee, and in
  coordination with Fox Entertainment Group’s special committee, created an increased offer price from the
  original proposal to shareholders, which represented an increased benefit to Fox Entertainment Group, Inc.
  shareholders of $450 million. Also, in In re Howmet Int’l S’holder Litig., Consolidated C.A. No. 17575 (Del.
  Ch. 1999) Faruqi & Faruqi, LLP, in coordination with Howmet’s special committee, successfully obtained
  an increased benefit to class members of $61.5 million dollars).
          Recently, in In re Orchard Enterprises, Inc. Stockholder Litigation, C.A. No. 7840-VCL (Del. Ch.),
  Faruqi & Faruqi, LLP acted as co-lead counsel with two other firms. That action involved the approval of a
  merger by Orchard’s Board of Directors pursuant to which Dimensional Associates LLC would cash-out the
  stock of Orchard’s minority common stockholders at a price of $2.05 per share and then take Orchard
                                                        4


  NEW YORK               CALIFORNIA               DELAWARE               PENNSYLVANIA                GEORGIA
Case 2:21-cv-00678-JS-AYS Document 67-5 Filed 05/27/21 Page 6 of 35 PageID #: 1192




  private. On April 11, 2014, the parties reached an agreement to settle their claims for a payment of $10.725
  million to be distributed among the Class, which considerably exceeded the $2.62 per share difference
  between the $2.05 buyout price and the $4.67 appraisal price determined in In re Appraisal of The Orchard
  Enterprises, Inc., C.A. No. 5713-CS, 2012 WL 2923305 (Del. Ch. July 18, 2012).
          Faruqi also has noteworthy successes in achieving injunctive or declaratory relief pre and post
  close in cases where corporate wrongdoing deprives shareholders of material information or an opportunity
  to share in potential profits. In In re Harleysville Group, Inc. S’holders Litigation, C.A. Bo. 6907-VCP (Del.
  Ch. 2014), Faruqi as sole lead counsel obtained significant disclosures for stockholders pre-close and
  secured valuable relief post close in the form of an Anti-Flip Provision providing former stockholders with
  25% of any profits in Qualifying Sale. In April 2012, Faruqi as sole lead obtained an unprecedented
  injunction in Knee v. Brocade Communications Systems, Inc., No. 1-12-CV-220249, slip op. at 2 (Cal.
  Super. Ct. Apr. 10, 2012) (Kleinberg, J.). In Brocade, Faruqi, as sole lead counsel for plaintiffs, successfully
  obtained an injunction enjoining Brocade’s 2012 shareholder vote because certain information relating to
  projected executive compensation was not properly disclosed in the proxy statement. (Order After Hearing
  [Plaintiff’s Motion for Preliminary Injunction; Motions to Seal]). In Kajaria v. Cohen, No. 1:10-CV-03141
  (N.D. Ga., Atlanta Div.), Faruqi & Faruqi, LLP, succeeded in having the district court order Bluelinx Holdings
  Inc., the target company in a tender offer, to issue additional material disclosures to its recommendation
  statement to shareholders before the expiration of the tender offer.

  SHAREHOLDER DERIVATIVE LITIGATION
          Faruqi & Faruqi, LLP has extensive experience litigating shareholder derivative actions on behalf
  of corporate entities. This litigation is often necessary when the corporation has been injured by the
  wrongdoing of its officers and directors. This wrongdoing can be either active, such as the wrongdoing by
  certain corporate officers in connection with purposeful backdating of stock-options, or passive, such as the
  failure to put in place proper internal controls, which leads to the violation of laws and accounting
  procedures. A shareholder has the right to commence a derivative action when the company’s directors
  are unwilling or unable, to pursue claims against the wrongdoers, which is often the case when the directors
  themselves are the wrongdoers.
          The purpose of the derivative action is threefold: (1) to make the company whole by holding those
  responsible for the wrongdoing accountable; (2) the establishment of procedures at the company to ensure
  the damaging acts can never again occur at the company; and (3) make the company more responsive to
  its shareholders.    Improved corporate governance and shareholder responsiveness are particularly
                                                         5


  NEW YORK               CALIFORNIA               DELAWARE               PENNSYLVANIA                 GEORGIA
Case 2:21-cv-00678-JS-AYS Document 67-5 Filed 05/27/21 Page 7 of 35 PageID #: 1193




  valuable because they make the company a stronger one going forward, which benefits its shareholders.
  For example, studies have shown the companies with poor corporate governance scores have 5-year
  returns that are 3.95% below the industry average, while companies with good corporate governance
  scores have 5-year returns that are 7.91 % above the industry-adjusted average. The difference in
  performance between these two groups is 11.86%. Corporate Governance Study: The Correlation between
  Corporate Governance and Company Performance, Lawrence D. Brown, Ph.D., Distinguished Professor
  of Accountancy, Georgia State University and Marcus L. Caylor, Ph.D. Student, Georgia State University.
  Faruqi & Faruqi, LLP has achieved all three of the above stated goals of a derivative action. The firm
  regularly obtains significant corporate governance changes in connection with the successful resolution of
  derivative actions, in addition to monetary recoveries that inure directly to the benefit of the company. In
  each case, the company’s shareholders indirectly benefit through an improved market price and market
  perception.
          In In re UnitedHealth Group Incorporated Derivative Litig., Case No. 27 CV 06-8065 (Minn. 4th
  Judicial Dist. 2009) Faruqi & Faruqi, LLP, as co-lead counsel for plaintiffs, obtained a recovery of more than
  $930 million for the benefit of the Company and corporate governance reforms designed to make
  UnitedHealth a model of corporate responsibility and transparency. At the time, the settlement reached
  was believed to be the largest settlement ever in a derivative case. See "UnitedHealth's Former Chief
  to Repay $600 Million," Bloomberg.com, December 6, 2007 ("the settlement . . . would be the largest ever
  in a 'derivative' suit . . . according to data compiled by Bloomberg.").
          As co-lead counsel in Weissman v. John, et al., Cause No. 2007-31254 (Tex. Harris County 2008)
  Faruqi & Faruqi, LLP, diligently litigated a shareholder derivative action on behalf of Key Energy Services,
  Inc. for more than three years and caused the company to adopt a multitude of corporate governance
  reforms which far exceeded listing and regulatory requirements. Such reforms included, among other
  things, the appointment of a new senior management team, the realignment of personnel, the institution of
  training sessions on internal control processes and activities, and the addition of 14 new accountants at the
  company with experience in public accounting, financial reporting, tax accounting, and SOX compliance.
          More recently, Faruqi & Faruqi, LLP concluded shareholder derivative litigation in The Booth Family
  Trust, et al. v. Jeffries, et al., Lead Case No. 05-cv-00860 (S.D. Ohio 2005) on behalf of Abercrombie &
  Fitch Co. Faruqi & Faruqi, LLP, as co-lead counsel for plaintiffs, litigated the case for six years through an
  appeal in the U.S. Court of Appeals for the Sixth Circuit where it successfully obtained reversal of the district
  court’s ruling dismissing the shareholder derivative action in April 2011. Once remanded to the district
  court, Faruqi & Faruqi, LLP caused the company to adopt important corporate governance reforms narrowly
                                                         6


  NEW YORK               CALIFORNIA               DELAWARE                   PENNSYLVANIA              GEORGIA
Case 2:21-cv-00678-JS-AYS Document 67-5 Filed 05/27/21 Page 8 of 35 PageID #: 1194




  targeted to remedy the alleged insider trading and discriminatory employment practices that gave rise to
  the shareholder derivative action.
             The favorable outcome obtained by Faruqi & Faruqi, LLP in In re Forest Laboratories, Inc.
  Derivative Litigation, Lead Civil Action No. 05-cv-3489 (S.D.N.Y. 2005) is another notable achievement for
  the firm. After more than six years of litigation, Faruqi & Faruqi, LLP, as co-lead counsel, caused the
  company to adopt industry-leading corporate governance measures that included rigorous monitoring
  mechanisms and Board-level oversight procedures to ensure the timely and complete publication of clinical
  drug trial results to the investing public and to deter, among other things, the unlawful off-label promotion
  of drugs.

  ANTITRUST LITIGATION
             The attorneys at Faruqi & Faruqi, LLP represent direct purchasers, competitors, third-party payors,
  and consumers in a variety of individual and class action antitrust cases brought under Sections 1 and 2 of
  the Sherman Act. These actions, which typically seek treble damages under Section 4 of the Clayton Act,
  have been commenced by businesses and consumers injured by anticompetitive agreements to fix prices
  or allocate markets, conduct that excludes or delays competition, and other monopolistic or conspiratorial
  conduct that harms competition.
             Actions for excluded competitors.         Faruqi & Faruqi represents competitors harmed by
  anticompetitive practices that reduce their sales, profits, and/or market share. One representative action is
  Babyage.com, Inc., et al. v. Toys "R" Us, Inc., et al. where Faruqi & Faruqi was retained to represent three
  internet retailers of baby products, who challenged a dominant retailer's anticompetitive scheme, in concert
  with their upstream suppliers, to impose and enforce resale price maintenance in violation of §§ 1 and 2 of
  the Sherman Act and state law. The action sought damages measured as lost sales and profits. This case
  was followed extensively by the Wall Street Journal. After several years of litigation, this action settled for
  an undisclosed amount.
             Actions for direct purchasers. Faruqi & Faruqi represents direct purchasers who have paid
  overcharges as a result of anticompetitive practices that raise prices. These actions are typically initiated
  as class actions. A representative action on behalf of direct purchasers is Rochester Drug Co-Operative,
  Inc. v. Warner Chilcott Public Limited Company, et al., No. 12-3824 (E.D. Pa.), in which Faruqi & Faruqi
  was appointed co-lead counsel for the proposed plaintiff class under Federal Rule of Civil Procedure 23(g).
  Faruqi & Faruqi’s attorneys are counsel to direct purchasers (typically wholesalers) in multiple such class
  actions.
                                                         7


  NEW YORK                 CALIFORNIA              DELAWARE              PENNSYLVANIA                GEORGIA
Case 2:21-cv-00678-JS-AYS Document 67-5 Filed 05/27/21 Page 9 of 35 PageID #: 1195




          Actions for third-party payors. Faruqi & Faruqi represents, both in class actions and in individual
  actions, insurance companies who have reimbursed their policyholders at too high a rate due to
  anticompetitive prices that raise prices. One representative action is In re Tricor Antitrust Litigation, No.
  05-360 (D. Del.), where Faruqi & Faruqi represented PacifiCare and other large third-party payors
  challenging the conduct of Abbott Laboratories and Laboratories Fournier in suppressing generic drug
  competition, in violation of §§ 1 and 2 of the Sherman Act. The Tricor litigation settled for undisclosed
  amount in 2010.
          Results. Faruqi & Faruqi’s attorneys have consistently obtained favorable results in their antitrust
  engagements. Non-confidential results include the following: In re Skelaxin (Metaxalone) Antitrust Litig.,
  No. 12-md-2343, (E.D. Tenn.) ($73 million settlement); In re Wellbutrin XL Antitrust Litig., No. 08-2431 (E.D.
  Pa.) ($37.5 million partial settlement); In re Iowa Ready-Mixed Concrete Antitrust Litigation, No. C 10-4038
  (N.D. Iowa) ($18.5 million settlement); In re Metoprolol Succinate Direct Purchaser Antitrust Litigation, 06-
  52 (D. Del.) ($20 million settlement); In re Ready-Mixed Concrete Antitrust Litigation, No. 05-979 (S.D. Ind.)
  ($40 million settlement); Rochester Drug Co-Operative, Inc., et al. v. Braintree Labs, Inc., No. 07-142-SLR
  (D. Del.) ($17.25 million settlement).
          A more complete list of Faruqi & Faruqi's active and resolved antitrust cases can be found on its
  web site at www.faruqilaw.com.

  CONSUMER PROTECTION LITIGATION
          Attorneys at Faruqi & Faruqi, LLP have advocated for consumers’ rights, successfully challenging
  some of the nation’s largest and most powerful corporations for a variety of improper, unfair and deceptive
  business practices. Through our efforts, we have recovered hundreds of millions of dollars and other
  significant remedial benefits for our consumer clients.
          For example, in Bates v. Kashi Co., et al., Case No. 11-CV-1967-H BGS (S.D. Cal. 2011), as co-
  lead counsel for the class, Faruqi & Faruqi, LLP secured a $5.0 million settlement fund on behalf of
  California consumers who purchased Kashi products that were deceptively labeled as “nothing artificial”
  and “all natural.” The settlement provides class members with a full refund of the purchase price in addition
  to requiring Kashi to modify its labeling and advertising to remove “All Natural” and “Nothing Artificial” from
  certain products. As noted by Judge Marilyn L. Huff in approving the settlement, “Plaintiffs’ counsel has
  extensive experience acting as class counsel in consumer class action cases, including cases involving
  false advertising claims.”   Moreover, in Thomas v. Global Vision Products, Case No. RG-03091195
  (California Superior Ct., Alameda Cty.), Faruqi & Faruqi, LLP served as co-lead counsel in a consumer
                                                        8


  NEW YORK               CALIFORNIA               DELAWARE               PENNSYLVANIA                GEORGIA
Case 2:21-cv-00678-JS-AYS Document 67-5 Filed 05/27/21 Page 10 of 35 PageID #: 1196




  class action lawsuit against Global Vision Products, Inc., the manufacturer of the Avacor hair restoration
  product and its officers, directors and spokespersons, in connection with the false and misleading
  advertising claims regarding the Avacor product. Though the company had declared bankruptcy in 2007,
  Faruqi & Faruqi, LLP, along with its co-counsel, successfully prosecuted two trials to obtain relief for the
  class of Avacor purchasers. In January 2008, a jury in the first trial returned a verdict of almost $37 million
  against two of the creators of the product. In November 2009, another jury awarded plaintiff and the class
  more than $50 million in a separate trial against two other company directors and officers. This jury award
  represented the largest consumer class action jury award in California in 2009 (according to VerdictSearch,
  a legal trade publication).
          Additionally, in Rodriguez v. CitiMortgage, Inc., Case No. 11-cv-04718-PGG-DCF (S.D.N.Y. 2011),
  Faruqi & Faruqi, LLP, as co-lead class counsel, reached a significant settlement with CitiMortgage related
  to improper foreclosure practices of homes owned by active duty servicemembers. The settlement was
  recently finalized pursuant to a Final Approval Order dated October 6, 2015, which provides class members
  with a monetary recovery of at least $116,785.00 per class member, plus the amount of any lost equity in
  the foreclosed property.
          Below is a non-exhaustive list of settlements where Faruqi & Faruqi, LLP and its partners have
  served as lead or co-lead counsel:
  ▪   In re Sinus Buster Products Consumer Litig., Case No. 1:12-cv-02429-ADS-AKT (E.D.N.Y. 2012). The
      firm represented a nationwide class of purchasers of assorted cold, flu and sinus products. A settlement
      was obtained, providing class members with a cash refund up to $10 and requiring defendant to
      discontinue the marketing and sale of certain products.
  ▪   In re: Alexia Foods, Inc. Litigation., Case No. 4:11-cv-06119 (N.D. Cal. 2011). The firm represented a
      proposed class of all persons who purchased certain frozen potato products that were deceptively
      advertised as “natural” or “all natural.” A settlement was obtained, providing class members with the
      cash refunds up to $35.00 and requiring defendant to cease using a synthetic chemical compound in
      future production of the products.
  ▪   In re: Haier Freezer Consumer Litig., Case No. 5:11-CV-02911-EJD (N.D. Cal. 2011). The firm
      represented a nationwide class of consumers who purchased certain model freezers, which were sold
      in violation of the federal standard for maximum energy consumption. A settlement was obtained,
      providing class members with cash payments of between $50 and $325.80.
  ▪   Loreto v. Coast Cutlery Co., Case No. 11-3977 SDW-MCA (D.N.J. 2011) The firm represented a
      proposed nationwide class of people who purchased stainless steel knives and multi-tools that were of
      a lesser quality than advertised. A settlement was obtained, providing class members with a full refund
      of the purchase price.
  ▪   Rossi v Procter & Gamble Company., Case No. 11-7238 (D.N.J. 2011). The firm represented a
      nationwide class of consumers who purchased deceptively marketed “Crest Sensitivity” toothpaste. A
      settlement was obtained, providing class members with a full refund of the purchase price.
  ▪   In re: Michaels Stores Pin Pad Litig., Case No. 1:11-CV-03350 CPK (N.D. Ill. 2011). The firm
      represented a nationwide class of persons against Michaels Stores, Inc. for failing to secure and
                                                        9


  NEW YORK               CALIFORNIA               DELAWARE               PENNSYLVANIA                GEORGIA
Case 2:21-cv-00678-JS-AYS Document 67-5 Filed 05/27/21 Page 11 of 35 PageID #: 1197




      safeguard customers’ personal financial data. A settlement was obtained, which provided class
      members with monetary recovery for unreimbursed out-of-pocket losses incurred in connection with
      the data breach, as well as up to four years of credit monitoring services.
  ▪   Kelly, v. Phiten, Case No. 4:11-cv-00067 JEG (S.D. Iowa 2011). The firm represented a proposed
      nationwide class of consumers who purchased Defendant Phiten USA’s jewelry and other products,
      which were falsely promoted to balance a user’s energy flow. A settlement was obtained, providing
      class members with up to 300% of the cost of the product and substantial injunctive relief requiring
      Phiten to modify its advertising claims.
  ▪   In re: HP Power-Plug Litigation, Case No. 06-1221 (N.D. Cal. 2006). The firm represented a proposed
      nationwide class of consumers who purchased defective laptops manufactured by defendant. A
      settlement was obtained, which provided full relief to class members, including among other benefits a
      cash payment up to $650.00 per class member, or in the alternative, a repair free-of-charge and new
      limited warranties accompanying repaired laptops.
  ▪   Delre v. Hewlett-Packard Co., C.A. No. 3232-02 (N.J. Super. Ct. 2002). The firm represented a
      proposed nationwide class of consumers (approximately 170,000 members) who purchased, HP dvd-
      100i dvd-writers (“HP 100i”) based on misrepresentations regarding the write-once (“DVD+R”)
      capabilities of the HP 100i and the compatibility of DVD+RW disks written by HP 100i with DVD players
      and other optical storage devices. A settlement was obtained, which provided full relief to class
      members, including among other benefits, the replacement of defective HP 100i with its more current,
      second generation DVD writer, the HP 200i, and/or refunds the $99 it had charged some consumers to
      upgrade from the HP 100i to the HP 200i prior to the settlement.

          In addition, Faruqi & Faruqi, LLP and its partners are currently serving as lead or co-lead counsel
  in the following class action cases:
  ▪   Dei Rossi et al. v. Whirlpool Corp., Case No. 2:12-cv-00125-TLN-JFM (E.D. Cal. 2012) (representing
      a certified class of people who purchased mislabeled KitchenAid brand refrigerators from Whirlpool
      Corp.)
  ▪   In re: Scotts EZ Seed Litigation, Case No. 7:12-cv-04727-VB (S.D.N.Y. 2012) (representing a certified
      class of purchasers of mulch grass seed products advertised as a superior grass seed product capable
      of growing grass in the toughest conditions and with half the water.)
  ▪   Forcellati et al., v Hyland’s, Inc. et al., Case No. 2:12-cv-01983-GHK-MRW (C.D. Cal. 2012)
      (representing a certified nationwide class of purchasers of children’s cold and flu products.)
  ▪   Avram v. Samsung Electronics America, Inc., et al., Case No. 2:11-cv-06973 KM-MCA (D.N.J. 2011)
      (representing a proposed nationwide class of persons who purchased mislabeled refrigerators from
      Samsung Electronics America, Inc. for misrepresenting the energy efficiency of certain refrigerators.)
  ▪   Dzielak v. Whirlpool Corp., et al., Case No. 12-CIV-0089 SRC-MAS (D.N.J. 2011) (representing a
      proposed nationwide class of purchasers of mislabeled Maytag brand washing machines for
      misrepresenting the energy efficiency of such washing machines.)
  ▪   In re: Shop-Vac Marketing and Sales Practices Litigation, Case No. 4:12-md-02380-YK (M.D. Pa. 2012)
      (representing a proposed nationwide class of persons who purchased vacuums or Shop Vac’s with
      overstated horsepower and tank capacity specifications.)
  ▪   In re: Oreck Corporation Halo Vacuum And Air Purifiers Marketing And Sales Practices Litigation, MDL
      No. 2317 (the firm was appointed to the executive committee, representing a proposed nationwide
      class of consumers who purchased vacuums and air purifiers that were deceptively advertised effective
      in eliminating common viruses, germs and allergens.)


                                                      10


  NEW YORK               CALIFORNIA             DELAWARE              PENNSYLVANIA               GEORGIA
Case 2:21-cv-00678-JS-AYS Document 67-5 Filed 05/27/21 Page 12 of 35 PageID #: 1198




  EMPLOYMENT PRACTICES LITIGATION
          Faruqi & Faruqi, LLP is a recognized leader in protecting the rights of employees. The firm’s
  Employment Practices Group is committed to protecting the rights of current and former employees
  nationwide. The firm is dedicated to representing employees who may not have been compensated
  properly by their employer or who have suffered investment losses in their employer-sponsored retirement
  plan. The firm also represents individuals (often current or former employees) who assert that a company
  has allegedly defrauded the federal or state government.
          Faruqi & Faruqi represents current and former employees nationwide whose employers have failed
  to comply with state and/or federal laws governing minimum wage, hours worked, overtime, meal and rest
  breaks, and unreimbursed business expenses. In particular, the firm focuses on claims against companies
  for (i) failing to properly classify their employees for purposes of paying them proper overtime pay, or (ii)
  requiring employees to work “off-the-clock,” and not paying them for all of their actual hours worked.
          In prosecuting claims on behalf of aggrieved employees, Faruqi & Faruqi has successfully defeated
  summary judgment motions, won numerous collective certification motions, and obtained significant
  monetary recoveries for current and former employees. In the course of litigating these claims, the firm has
  been a pioneer in developing the growing area of wage and hour law. In Creely, et al. v. HCR ManorCare,
  Inc., C.A. No. 3:09-cv-02879 (N.D. OH), Faruqi & Faruqi, along with its co-counsel, obtained one of the first
  decisions to reject the application of the Supreme Court’s Fed. R. Civ. P. 23 certification analysis in Wal-
  Mart Stores, Inc. v. Dukes et. al., 131 S. Ct. 2541 (2011) to the certification process of collective actions
  brought pursuant to the Fair Labor Standards Act of 1938 (“FLSA”). The firm, along with its co-counsel,
  also recently won a groundbreaking decision for employees seeking to prosecute wage and hour claims on
  a collective basis in Symczyk v. Genesis Healthcare Corp. et al., No. 10-3178 (3d Cir. 2011). In Symczyk,
  the Third Circuit reversed the district court’s ruling that an offer of judgment mooted a named plaintiff’s claim
  in an action asserting wage and hour violations of the FLSA. Notably, the Third Circuit also affirmed the
  two-step process used for granting certification in FLSA cases. The Creely decision, like the Third Circuit’s
  Genesis decision, will invariably be relied upon by courts and plaintiffs in future wage and hour actions.
          Some of the firm’s notable recoveries include Bazzini v. Club Fit Management, Inc., C.A. No. 08-
  cv-4530 (S.D.N.Y. 2008), wherein the firm settled a FLSA collective action lawsuit on behalf of tennis
  professionals, fitness instructors and other health club employees on very favorable terms. Similarly, in
  Garcia, et al., v. Lowe's Home Center, Inc., et al., C.A. No. GIC 841120 (Cal. Sup. Ct. 2008), Faruqi &


                                                         11


  NEW YORK               CALIFORNIA               DELAWARE                PENNSYLVANIA                 GEORGIA
Case 2:21-cv-00678-JS-AYS Document 67-5 Filed 05/27/21 Page 13 of 35 PageID #: 1199




  Faruqi served as co-lead counsel and recovered $1.6 million on behalf of delivery workers who were
  unlawfully treated as independent contractors and not paid appropriate overtime wages or benefits.
          The firm’s Employment Practices Group also represents participants and beneficiaries of employee
  benefit plans covered by the Employee Retirement Income Security Act of 1874 (“ERISA”). In particular
  the firm protects the interests of employees in retirement savings plans against the wrongful conduct of
  plan fiduciaries. Often, these retirement savings plans constitute a significant portion of an employee’s
  retirement savings. ERISA, which codifies one of the highest duties known to law, requires an employer to
  act in the best interests of the plan’s participants, including the selection and maintenance of retirement
  investment vehicles. For example, an employer who administers a retirement savings plan (often a 401(k)
  plan) has a fiduciary obligation to ensure that the retirement plan’s assets (including employee and any
  company matching contributions to the plan) are directed into appropriate and prudent investment vehicles.
          Faruqi & Faruqi has brought actions on behalf of aggrieved plan participants where a company
  and/or certain of its officers breached their fiduciary duty by allowing its retirement plans to invest in shares
  of its own stock despite having access to materially negative information concerning the company which
  materially impacted the value of the stock.       The resulting losses can be devastating to employees’
  retirement accounts. Under certain circumstances, current and former employees can seek to hold their
  employers accountable for plan losses caused by the employer’s breach of their ERISA-mandated duties.
          The firm’s Employment Practices Group also represents whistleblowers in actions under both
  federal and state False Claims Acts. Often, current and former employees of business entities that contract
  with, or are otherwise bound by obligations to, the federal and state governments become aware of
  wrongdoing that causes the government to overpay for a good or service. When a corporation perpetrates
  such fraud, a whistleblower may sue the wrongdoer in the government’s name to recover up to three times
  actual damages and additional civil penalties for each false statement made. Whistleblowers who initiate
  such suits are entitled to a portion of the recovery attained by the government, generally ranging from 15%
  to 30% of the total recovery.
          False Claims Act cases often arise in context of Medicare and Medicaid fraud, pharmaceutical
  fraud, defense contractor fraud, federal government contractor fraud, and fraudulent loans and grants. For
  instance, in United States of America, ex rel. Ronald J. Streck v. Allergan, Inc. et al., No. 2:08-cv-05135-
  ER (E.D. Pa.), Faruqi & Faruqi represents a whistleblower in an un-sealed case alleging fraud against
  thirteen pharmaceutical companies who underpaid rebates they were obliged to pay to state Medicaid
  programs on drugs sold through those programs.


                                                         12


  NEW YORK               CALIFORNIA                DELAWARE               PENNSYLVANIA                 GEORGIA
Case 2:21-cv-00678-JS-AYS Document 67-5 Filed 05/27/21 Page 14 of 35 PageID #: 1200




           Based on its experience and expertise, the firm has served as the principal attorneys representing
  current and former employees in numerous cases across the country alleging wage and hour violations,
  ERISA violations and violations of federal and state False Claims Acts.


                                         ATTORNEYS
  NADEEM FARUQI
           Mr. Faruqi is Co-Founder and a Managing Partner of Faruqi & Faruqi, LLP. Mr. Faruqi oversees
  all aspects of the firm’s practice areas. Mr. Faruqi has acted as sole lead or co-lead counsel in many
  notable class or derivative action cases, such as: In re Olsten Corp. Secs. Litig., C.A. No. 97-CV-5056
  (E.D.N.Y.) (recovered $25 million dollars for class members); In re PurchasePro, Inc., Secs. Litig., Master
  File No. CV-S-01-0483 (D. Nev. 2001) ($24.2 million dollars recovery on behalf of the class in securities
  fraud action); In re Avatex Corp. S’holders Litig., C.A. No. 16334-NC (Del. Ch. 1999) (established certain
  new standards for preferred shareholders rights); Dennis v. Pronet, Inc., C.A. No. 96-06509 (Tex. Dist. Ct.)
  (recovered over $15 million dollars on behalf of shareholders); In re Tellium, Inc. Secs. Litig., C.A. No. 02-
  CV-5878 (D.N.J.) (class action settlement of $5.5 million); In re Tenet Healthcare Corp. Derivative Litig.,
  Lead Case No. 01098905 (Cal. Sup. Ct. 2002) (achieved a $51.5 million benefit to the corporation in
  derivative litigation).
           Upon graduation from law school, Mr. Faruqi was associated with a large corporate legal
  department in New York. In 1988, he became associated with Kaufman Malchman Kirby & Squire,
  specializing in shareholder litigation, and in 1992, became a member of that firm. While at Kaufman
  Malchman Kirby & Squire, Mr. Faruqi served as one of the trial counsel for plaintiff in Gerber v. Computer
  Assocs. Int’l, Inc., 91-CV-3610 (E.D.N.Y. 1991). Mr. Faruqi actively participated in cases such as: Colaprico
  v. Sun Microsystems, No. C-90-20710 (N.D. Cal. 1993) (recovery in excess of $5 million on behalf of the
  shareholder class); In re Jackpot Secs. Enters., Inc. Secs. Litig., CV-S-89-805 (D. Nev. 1993) (recovery in
  excess of $3 million on behalf of the shareholder class); In re Int’l Tech. Corp. Secs. Litig., CV 88-440 (C.D.
  Cal. 1993) (recovery in excess of $13 million on behalf of the shareholder class); and In re Triangle Inds.,
  Inc. S’holders Litig., C.A. No. 10466 (Del. Ch. 1990) (recovery in excess of $70 million).
           Mr. Faruqi earned his Bachelor of Science Degree from McGill University, Canada (B.Sc. 1981),
  his Master of Business Administration from the Schulich School of Business, York University, Canada (MBA
  1984) and his law degree from New York Law School (J.D., cum laude, 1987). Mr. Faruqi was Executive
  Editor of New York Law School’s Journal of International and Comparative Law. He is the author of “Letters
                                                        13


  NEW YORK                  CALIFORNIA            DELAWARE               PENNSYLVANIA                GEORGIA
Case 2:21-cv-00678-JS-AYS Document 67-5 Filed 05/27/21 Page 15 of 35 PageID #: 1201




  of Credit: Doubts As To Their Continued Usefulness,” Journal of International and Comparative Law, 1988.
  He was awarded the Professor Ernst C. Stiefel Award for Excellence in Comparative, Common and Civil
  Law by New York Law School in 1987.
          Mr. Faruqi is licensed to practice law in New York and is admitted to the United States District
  Courts for the Southern, Eastern and Western Districts of New York, and the District of Colorado, and the
  United States Court of Appeals for the Second and Third Circuits.

  LUBNA M. FARUQI
          Ms. Faruqi is Co-Founder and a Managing Partner of Faruqi & Faruqi, LLP. Ms. Faruqi is involved
  in all aspects of the firm’s practice. Ms. Faruqi has actively participated in numerous cases in federal and
  state courts which have resulted in significant recoveries for shareholders.
          Ms. Faruqi was involved in litigating the successful recovery of $25 million to class members in In
  re Olsten Corp. Secs. Litig., C.A. No. 97-CV-5056 (E.D.N.Y.).        She helped to establish certain new
  standards for preferred shareholders in Delaware in In re Avatex Corp. S’holders Litig., C.A. No. 16334-NC
  (Del. Ch. 1999). Ms. Faruqi was also lead attorney in In re Mitcham Indus., Inc. Secs. Litig., Master File
  No. H-98-1244 (S.D. Tex. 1998), where she successfully recovered $3 million on behalf of class members
  despite the fact that the corporate defendant was on the verge of declaring bankruptcy.
          Upon graduation from law school, Ms. Faruqi worked with the Department of Consumer and
  Corporate Affairs, Bureau of Anti-Trust, the Federal Government of Canada. In 1987, Ms. Faruqi became
  associated with Kaufman Malchman Kirby & Squire, specializing in shareholder litigation, where she
  actively participated in cases such as: In re Triangle Inds., Inc. S’holders Litig., C.A. No. 10466 (Del. Ch.
  1990) (recovery in excess of $70 million); Kantor v. Zondervan Corp., C.A. No. 88 C5425 (W.D. Mich. 1989)
  (recovery of $3.75 million on behalf of shareholders); and In re A.L. Williams Corp. S’holders Litig., C.A.
  No. 10881 (Del. Ch. 1990) (recovery in excess of $11 million on behalf of shareholders).
          Ms. Faruqi graduated from McGill University Law School at the age of twenty-one with two law
  degrees: Bachelor of Civil Law (B.C.L.) (1980) and a Bachelor of Common Law (L.L.B.) (1981).
          Ms. Faruqi is licensed to practice law in New York and is admitted to the United States District
  Court for the Southern District of New York.

  PETER KOHN
          Mr. Kohn is a partner in Faruqi & Faruqi, LLP’s Pennsylvania office and Co-Chair of the firm’s
  Antitrust Litigation Practice Group.
                                                       14


  NEW YORK               CALIFORNIA              DELAWARE              PENNSYLVANIA                GEORGIA
Case 2:21-cv-00678-JS-AYS Document 67-5 Filed 05/27/21 Page 16 of 35 PageID #: 1202




          Prior to joining the firm, Mr. Kohn was a shareholder at Berger & Montague, P.C., where he
  prepared for trial several noteworthy lawsuits under the Sherman Act, including In re Buspirone Patent &
  Antitrust Litigation, MDL No. 1410 (S.D.N.Y.) ($220M settlement), In re Cardizem CD Antitrust Litigation,
  No. 99-MD-1278 (E.D. Mich.) ($110M settlement), Meijer, Inc. v. Warner-Chilcott, No. 05-2195 (D.D.C.)
  ($22M settlement), In re Relafen Antitrust Litigation, No. 01-12239 (D. Mass.) ($175M settlement), In re
  Remeron Direct Purchaser Antitrust Litigation, No. 03-cv-0085 (D.N.J.) ($75M settlement), In re Terazosin
  Hydrochloride Antitrust Litigation, No. 99-MDL-1317 (S.D. Fla.) ($72.5M settlement), and In re Tricor Direct
  Purchaser Antitrust Litig., No. 05-340 (D. Del.) ($250M settlement). The court appointed him as co-lead
  counsel for the plaintiffs in In re Pennsylvania Title Ins. Antitrust Litig., No. 08cv1202 (E.D. Pa.) (pending
  action on behalf of direct purchasers of title insurance alleging illegal cartel pricing under § 1 of the Sherman
  Act).
          A sampling of Mr. Kohn’s reported cases in the antitrust arena includes In re Solodyn (Minocycline
  Hydrochloride) Antitrust Litig., Civil Action No. 14-md-02503-DJC, 2015 U.S. Dist. LEXIS 125999 (D. Mass.
  Aug. 14, 2015) (denying motion to dismiss reverse payment claims under the Sherman Act); King Drug Co.
  of Florence v. Cephalon, Inc., 88 F. Supp. 3d 402 (E.D. Pa. 2015) (reverse payment claims under the
  Sherman Act survived summary judgment); In re Suboxone (Buprenorphine Hydrochloride & Naloxone)
  Antitrust Litig., 64 F. Supp. 3d 665 (E.D. Pa. 2014) (denying motion to dismiss product hopping claims
  under the Sherman Act); In re Lidoderm Antitrust Litig., 74 F. Supp. 3d 1052 (N.D. Cal. 2014) (denying
  motion to dismiss reverse payment claims under the Sherman Act); Mylan Pharms., Inc. v. Warner Chilcott
  Pub., No. 12-3824, 2013 U.S. Dist. LEXIS 152467 (E.D. Pa. June 11, 2013) (denying motion to dismiss
  product hopping claims under the Sherman Act); In re Hypodermic Prods. Antitrust Litig., 484 Fed. Appx.
  669 (3d Cir. 2012) (issue of direct purchaser standing under Illinois Brick); Wallach v. Eaton Corp., 814 F.
  Supp. 2d 428 (D. Del. 2011) (application of the Third Circuit’s “complete involvement” exception to the in
  pari delicto doctrine); Delaware Valley Surgical Supply Inc. v. Johnson & Johnson, 523 F.3d 1116 (9th Cir.
  2008) (issue of direct purchaser standing under Illinois Brick); Babyage.com, Inc. v. Toys “R” Us, Inc., 558
  F. Supp.2d 575 (E.D. Pa. 2008) (denying defendants’ motion to dismiss following the Supreme Court’s
  decisions in Twombly and Leegin, and for the first time in the Third Circuit adopting the Merger Guidelines
  method of relevant market definition); J.B.D.L. Corp. v. Wyeth-Ayerst Laboratories, Inc., 485 F.3d 880 (6th
  Cir. 2007) (affirming summary judgment in exclusionary contracting case); and Babyage.com, Inc. v. Toys
  “R” Us, Inc., 458 F. Supp.2d 263 (E.D. Pa. 2006) (discoverability of surreptitiously recorded statements
  prior to deposition of declarant).


                                                         15


  NEW YORK               CALIFORNIA               DELAWARE                PENNSYLVANIA                 GEORGIA
Case 2:21-cv-00678-JS-AYS Document 67-5 Filed 05/27/21 Page 17 of 35 PageID #: 1203




          Mr. Kohn is a 1989 graduate of the University of Pennsylvania (B.A., English) and a 1992 cum
  laude graduate of Temple University Law School, where he was senior staff for the Temple Law Review
  and received awards for trial advocacy. Mr. Kohn was recognized as a “recommended” antitrust attorney
  in the Northeast in 2009 by the Legal 500 guide (www.legal500.com) and was chosen by his peers as a
  “SuperLawyer” in Pennsylvania in 2009 - 2013, and 2016. Mr. Kohn was an invited speaker at the ABA
  Section of Antitrust Law’s 2016 Spring Meeting in Washington, D.C., for the Health Care & Pharmaceuticals
  and State Enforcement Committee’s program, “Exclusionary or Not? Product Hopping and REMS.” He was
  also invited to speak for the ABA Section of Antitrust Law’s program "Product Hopping Cases: Where Are
  We and Where Are We Headed" in December 2015, as well as Harris Martin Publishing’s Antitrust Pay-for-
  Delay Litigation Conference in 2014 and 2015. In 2011, Mr. Kohn was selected as a Fellow in the Litigation
  Counsel of America, a trial lawyer honorary society composed of less than one-half of one percent of
  American lawyers. He is a member of the bars of the Supreme Court of Pennsylvania (1992-present), the
  United States District Court for the Eastern District of Pennsylvania (1995-present), the United States
  District Court for the Eastern District of Michigan (2010-present), the United States Court of Appeals for the
  Third Circuit (2000-present), the United States Court of Appeals for the Sixth Circuit (2005-present), the
  United States Court of Appeals for the Ninth Circuit (2016-present), and the United States Court of Appeals
  for the Federal Circuit (2011-present).

  RICHARD W. GONNELLO
          Richard W. Gonnello is a partner in Faruqi & Faruqi, LLP’s New York office and Chair of the firm’s
  Securities Litigation Practice Group.
          Prior to joining the firm, Mr. Gonnello was a partner at Entwistle & Cappucci LLP and an associate
  at Latham & Watkins LLP. He began his career representing large corporations in litigation, arbitration, and
  governmental investigations. Mr. Gonnello now represents shareholders in securities fraud cases and other
  investment disputes.
          Mr. Gonnello has represented institutional and individual investors in obtaining substantial
  recoveries in numerous class actions, including In re Royal Ahold Sec. Litig., No. 03-md-01539 (D. Md.
  2003) ($1.1 billion) and In re Tremont Securities Law, State Law and Insurance Litigation, No. 08-cv-11117
  (S.D.N.Y. 2011) ($100 million+). Mr. Gonnello has also obtained favorable recoveries for institutional
  investors pursuing direct securities fraud claims, including cases against Qwest Communications
  International, Inc. ($175 million+) and Tyco Int’l Ltd ($21 million).


                                                         16


  NEW YORK               CALIFORNIA                DELAWARE               PENNSYLVANIA              GEORGIA
Case 2:21-cv-00678-JS-AYS Document 67-5 Filed 05/27/21 Page 18 of 35 PageID #: 1204




          Mr. Gonnello has successfully argued numerous cases, including Zak v. Chelsea Therapeutics Int’l,
  Ltd., Civ. No. 13-2370 (2015), which was before the Fourth Circuit Court of Appeals and resulted in the
  Court’s first reversal of a district court’s dismissal in the twenty years since the Private Securities Litigation
  Reform Act was enacted in 1995.
          Mr. Gonnello has co-authored the following articles: "'Staehr’ Hikes Burden of Proof to Place
  Investor on Inquiry Notice, "New York Law Journal, December 15, 2008; and "Potential Securities Fraud:
  'Storm Warnings' Clarified," New York Law Journal, October 23, 2008.
          Mr. Gonnello attended the University of Chicago, where he was named to the Dean’s List every
  quarter, and thereafter graduated summa cum laude from Rutgers University in 1995, where he was named
  Phi Beta Kappa. He received his law degree from UCLA School of Law (J.D. 1998), and was a member of
  the UCLA Journal of Environmental Law & Policy.
          Mr. Gonnello is licensed to practice law in New York and is admitted to the United States District
  Courts for the Southern and Eastern Districts of New York and the United States Court of Appeals for the
  Second, Fourth, Seventh and Ninth Circuits.

  JOSEPH T. LUKENS
          Mr. Lukens is a partner in Faruqi & Faruqi, LLP’s Pennsylvania office and Co-Chair of the firm’s
  Antitrust Litigation Practice Group.
          Mr. Lukens was a shareholder at the Philadelphia firm of Hangley Aronchick Segal Pudlin &
  Schiller, where he represented large retail pharmacy chains as opt-out plaintiffs in numerous lawsuits under
  the Sherman Act. Among those lawsuits were In re Brand Name Prescription Drugs Antitrust Litigation
  (MDL 897, N.D. Ill.), In re Terazosin Hydrochloride Antitrust Litigation (MDL 1317, S.D. Fla.), In re TriCor
  Direct Purchaser Antitrust Litigation (05-605, D. Del.), In re Nifedipine Antitrust Litigation (MDL1515,
  D.D.C.), In re OxyContin Antitrust Litigation (04-3719, S.D.N.Y), and In re Chocolate Confectionary Antitrust
  Litigation (MDL 1935, M.D. Pa.). While the results in the opt-out cases are confidential, the parallel class
  actions in those matters which are concluded have resulted in settlements exceeding $1.1 billion.
          Earlier in his career, Mr. Lukens concentrated in commercial and civil rights litigation at the
  Philadelphia firm of Schnader, Harrison, Segal & Lewis. The types of matters that Mr. Lukens handled
  included antitrust, First Amendment, contracts, and licensing. Mr. Lukens also worked extensively on
  several notable pro bono cases including Commonwealth v. Morales, which resulted in a rare reversal on
  a second post-conviction petition in a capital case in the Pennsylvania Supreme Court.


                                                         17


  NEW YORK               CALIFORNIA                DELAWARE                PENNSYLVANIA                GEORGIA
Case 2:21-cv-00678-JS-AYS Document 67-5 Filed 05/27/21 Page 19 of 35 PageID #: 1205




             Mr. Lukens graduated from LaSalle University (B.A. Political Science, cum laude, 1987) and
  received his law degree from Temple University School of Law (J.D., magna cum laude, 1992) where he
  was an editor on the Temple Law Review and received several academic awards. After law school, Mr.
  Lukens clerked for the Honorable Joseph J. Longobardi, Chief Judge for the United States District Court
  for the District of Delaware (1992-93). Mr. Lukens is a member of the bars of the Supreme Court of
  Pennsylvania (1992-present), the United States Supreme Court (1996-present); the United States District
  Court for the Eastern District of Pennsylvania (1993-present), the United States Court of Appeals for the
  Third Circuit (1993-present), and the United States Court of Appeals for the District of New Jersey (1994-
  present).
             Mr. Lukens has several publications, including: Bringing Market Discipline to Pharmaceutical
  Product Reformulations, 42 Int'l Rev. Intel. Prop. & Comp. Law 698 (September 2011) (co-author with Steve
  Shadowen and Keith Leffler); Anticompetitive Product Changes in the Pharmaceutical Industry, 41 Rutgers
  L.J. 1 (2009) (co-author with Steve Shadowen and Keith Leffler); The Prison Litigation Reform Act: Three
  Strikes and You’re Out of Court — It May Be Effective, But Is It Constitutional?, 70 Temp. L. Rev. 471
  (1997); Pennsylvania Strips The Inventory Search Exception From Its Rationale – Commonwealth v. Nace,
  64 Temp. L. Rev. 267 (1991).

  JAMES M. WILSON, JR.
             James M. Wilson, Jr. is a Partner in Faruqi & Faruqi LLP’s New York office, Chair of the firm’s
  Shareholder Merger Litigation Practice Group and is a lead attorney on several large securities class
  actions.
             Prior to joining Faruqi & Faruqi, Mr. Wilson was a partner at Chitwood Harley Harnes, LLP, and a
  senior associate with Reed Smith, LLP. Mr. Wilson has represented institutional pension funds,
  corporations and individual investors in courts around the country and obtained significant recoveries,
  including the following securities class actions: In re ArthroCare Sec. Litig. No. 08-0574 (W.D. Tex.) ($74
  million); In re Maxim Integrated Prod. Sec. Litig., No. 08-0832 (N.D.Cal.) ($173 million); In re TyCom Ltd.
  Sec. Litig., MDL No. 02-1335 (D.N.H.) ($79 million); and In re Providian Fin. Corp. Sec. Litig., No. 01-3952
  (N.D. Cal.). Mr. Wilson also has obtained significant relief for shareholders in merger suits, including the
  following: In re Zoran Corporation Shareholders Litig., No. 6212-VCP (Del. Chancery); and In re The Coca-
  Cola Company Shareholder Litigation, No. 10-182035 (Fulton County Superior Ct.).
             Mr. Wilson has authored numerous articles addressing current developments including the
  following Expert Commentaries published by Lexis Nexis: The Liability Faced By Financial Institutions From
                                                       18


  NEW YORK                CALIFORNIA              DELAWARE             PENNSYLVANIA               GEORGIA
Case 2:21-cv-00678-JS-AYS Document 67-5 Filed 05/27/21 Page 20 of 35 PageID #: 1206




  Exposure To Subprime Mortgages; Losses Attributable To Sub-Prime Mortgages; The Supreme Court's
  Decision in Stoneridge Investment Partners, LLC v. Scientific-Atlanta, Inc. et al.; Derivative Suite by LLC
  Members in New York: Tzolis v. Wolff, 10 N.Y.3d 100 (Feb. 14, 2008).
             Mr. Wilson obtained his undergraduate degree from Georgia State University (B.A. 1988), his law
  degree from the University of Georgia (J.D. 1991), and Masters in Tax Law from New York University (LL.M.
  1992). He is licensed to practice law in Georgia and New York and is admitted to the United States District
  Courts for Middle and Northern Districts of Georgia, the Eastern and Southern Districts of New York, the
  Eastern District of Michigan and the District of Colorado, and the United States Courts of Appeals for the
  Second, Fifth and Eleventh Circuits.

  REZA REZVANI
             Reza Rezvani is a Partner in the firm's New York office and is Chair of the firm’s Personal Injury
  Litigation Practice Group. Mr. Rezvani has over 18 years of experience litigating construction accidents
  and labor law, premises liability, serious motor vehicle accidents, and civil rights cases. Mr. Rezvani has
  successfully handled hundreds of cases and conducted over 50 jury trials, earning a reputation as a highly
  skilled trial attorney.
             Mr. Rezvani has dedicated his career to representing clients who have been harmed by the actions
  of others. Prior to joining F&F, Mr. Rezvani was a trial attorney in a boutique plaintiff’s personal injury firm
  where his trial skills resulted in over $25,000,000 in recovery for his clients. Some of Mr. Rezvani’s results
  include:
             •   $5,100,000 on behalf of a union worker injured when a pallet was dropped on him.
             •   $3,300,000 for a union worker seriously injured after a brick fell on his foot.
             •   $2,750,000 for a client who was driving a car struck by a sanitation truck.
             •   $2,200,000 on behalf of a union worker who fell off a scaffold suffering a head injury.
             •   $2,200,000 for a union worker injured carrying a heavy load at a job site.
             •   $1,400,000 for a painter injured after he fell off a faulty scaffold.
             •   $1,250,000 on behalf of a client who was injured stepping off a misleveled elevator.
             •   $1,150,000 for the mother of a 21 year old pedestrian struck and killed by a bus.
             •   $1,100,000 for a client who fell getting off a misleveled elevator.
             Mr. Rezvani has represented clients on several high profile Civil Rights cases. In 2013, Mr.
  Rezvani obtained a verdict on behalf of six clients who were involuntarily committed to psychiatric hospitals
  in violation of their constitutional rights. In 2017, Mr. Rezvani served as trial counsel and helped
                                                           19


  NEW YORK                  CALIFORNIA               DELAWARE                PENNSYLVANIA             GEORGIA
Case 2:21-cv-00678-JS-AYS Document 67-5 Filed 05/27/21 Page 21 of 35 PageID #: 1207




  successfully resolve a Fair Housing Act discrimination case on behalf of nine clients who were displaced
  from their home due to racial and ethnic discrimination.
          In addition to his trial skills, Mr. Rezvani holds a passion for educating and mentoring. Mr. Rezvani
  serves as an Adjunct Professor at Fordham University School of Law, where he teaches trial skills to law
  students. Mr. Rezvani has served as the Supervising Attorney for Hofstra Law’s Housing Rights Clinic, and
  was a Clinic Fellow of the law school’s Law Reform Advocacy Clinic - where he supervised law students
  who worked on pro bono cases. Mr. Rezvani has presented at national academic conferences on effective
  methods to teach law students how to prepare complex cases for trial.
  EDUCATION
          •    J.D., Hofstra University School of Law, 2001
          •    B.A., Binghamton University, 1998
  BAR ADMISSIONS
          •    New York

  ROBERT W. KILLORIN
          Robert W. Killorin is a Partner with the firm and is based in the Atlanta Georgia office. His practice
  is focused on shareholder merger and securities litigation. Mr. Killorin is a lead attorney on several large
  securities class actions. Mr. Killorin is an accomplished trial lawyer with over twenty years of experience in
  civil litigation. Prior to joining Faruqi & Faruqi, Mr. Killorin was a partner at the firm of Chitwood Harley
  Harnes, LLP where he specialized in complex securities litigation. Mr. Killorin has represented numerous
  individual plaintiffs, as well as institutional pension funds, corporations and individual investors in courts
  around the country. He has obtained significant recoveries, including the following securities class actions:
  In re FireEye, Inc. Sec. Litig., No. 14-266866 ($10 million settlement pending); In re ArthroCare Sec. Litig.
  No. 08-0574 (W.D. Tex.) ($74 million); In re Maxim Integrated Prod. Sec. Litig., No. 08-0832 (N.D. Cal.)
  ($173 million); In re TyCom Ltd. Sec. Litig., MDL No. 02-1335 (D.N.H.) ($79 million); and In re Providian
  Fin. Corp. Sec. Litig., No. 01-3952 (N.D. Cal.). Mr. Killorin has obtained significant relief for shareholders in
  merger suits, including the following: In re The Coca-Cola Company Shareholder Litigation, No. 10-182035
  (Fulton County Superior Ct.).
          Mr. Killorin authored “Preparing Clients to Testify” – Chapter 19 of Civil Trial Practice, Winning
  Techniques of Successful Trial Attorneys, Lawyers and Judges Publishing Company (2000), and has
  written articles and lectured on various legal topics. He is listed in Who’s Who in American Law and is an
  AV® Preeminent™ Peer Review Rated attorney.
                                                         20


  NEW YORK                CALIFORNIA              DELAWARE                PENNSYLVANIA                 GEORGIA
Case 2:21-cv-00678-JS-AYS Document 67-5 Filed 05/27/21 Page 22 of 35 PageID #: 1208




          Mr. Killorin obtained his undergraduate degree from Duke University (B.A., cum laude, 1980) and
  his law degree from the University of Georgia (J.D. 1983) where he was on the national mock trial team
  and a national moot court team. He is licensed to practice law in Georgia and is admitted to the United
  States Supreme Court, the United States Courts of Appeals for the Tenth and Eleventh Circuits, and the
  United States District Courts for Middle and Northern Districts of Georgia.

  BRADLEY J. DEMUTH
          Bradley J. Demuth’s practice is focused on complex antitrust litigation with particular expertise in
  cases involving pharmaceutical overcharges resulting from delayed generic entry schemes, price fixing,
  and other anticompetitive conduct. Mr. Demuth is a partner in the firm’s New York office.
          Upon graduating, cum laude, from American University Washington College of Law (1999), Mr.
  Demuth served as a law clerk to the United States Court of Appeals for the Second Circuit. While thereafter
  associated with Cadwalader, Wickersham & Taft LLP and Skadden, Arps, Slate, Meager & Flom LLP, Mr.
  Demuth successfully represented several national and multinational corporate defendants in a wide range
  of antitrust and other commercial disputes. His antitrust experience includes litigating issues in the
  pharmaceutical, high-tech, professional sports, consumer goods, luxury goods, financial benchmarking,
  commodities, and industrial materials contexts. In 2008, Mr. Demuth received the Pro Bono Service Award
  for briefing and arguing an appeal made to the New York Supreme Court Appellate Term (1st Dep’t) on
  behalf of displaced low-income tenants. From 2009-2010, Mr. Demuth served as a Special Assistant
  Corporation Counsel and acting lead trial counsel for the City of New York, where among other favorable
  resolutions, he obtained a verdict for the City after a two-week trial in Richardson v. City of New York (Index.
  No. 14216-99).
          Upon joining the Plaintiffs’ bar in 2012, Mr. Demuth has made notable contributions in several high-
  profile pharmaceutical antitrust cases that resulted in significant recoveries, including in:
          • American Sales Company, LLC v. Pfizer, Inc. (E.D. Va.) (re Celebrex) (October 2017 $94 million
            dollar settlement pending final approval);
          • In re Aggrenox Antitrust Litigation (D. Conn.) ($146 million settlement);
          • Castro v. Sanofi Pasteur, Inc. (D.N.J.) (re Menactra) ($61.5 million settlement); and
          • In re Flonase Antitrust Litigation (E.D. Pa.) ($150 million settlement).
          Mr. Demuth is also currently involved in several other pending high-profile pharmaceutical antitrust
  matters including: In re Generic Pharmaceutical Pricing Antitrust Litigation (E.D. Pa.); In re Restasis
  (Cyclosporine Ophthalmic Emulsion) Antitrust Litigation (E.D.N.Y.); and In re Intuniv Antitrust Litigation (D.

                                                         21


  NEW YORK               CALIFORNIA               DELAWARE               PENNSYLVANIA                 GEORGIA
Case 2:21-cv-00678-JS-AYS Document 67-5 Filed 05/27/21 Page 23 of 35 PageID #: 1209




  Mass.).
            Mr. Demuth is a member of the New York State bar and is admitted to practice before the United
  States Court of Appeals for the Second Circuit, and the United States District Courts for the Southern and
  Eastern Districts of New York and the District of Colorado.

  DAVID FELDERMAN
            David Felderman is a Partner in Faruqi & Faruqi, LLP’s Pennsylvania office. Mr. Felderman has
  extensive experience in complex litigation.
            Prior to Faruqi & Faruqi, Mr. Felderman was a Partner at Spector, Roseman & Kodroff, P.C. (2000-
  2018) where he handled class action litigation with a focus on antitrust and securities fraud cases. In
  addition, from 2008 through 2018, he served as the Partner in charge of the day-to-day operations of the
  firm’s Global Portfolio Monitoring Platform where he provided portfolio monitoring services to institutional
  investors including public pension funds, Taft-Hartley funds, asset managers, and other institutional
  investors.
            Throughout his career, Mr. Felderman has participated in litigating numerous securities fraud and
  antitrust class actions including the following: In re The Bancorp, Inc. Securities Litigation, No. 14 Civ. 0952
  (GMS) (D. Del.); In re Sunoco, Inc., April Term, 2012, No. 3894 (Pa. Common Pleas, Phila. County); In re
  Harleysville Mutual, November Term, 2011, No. 2137 (Pa. Common Pleas, Phila. County); In re Lehman
  Brothers Holdings, Inc. Equity/Debt Securities Litigation, No. 08-cv-5523 (S.D.N.Y.); In re Alltel Shareholder
  Litigation, Civ. No. 2975-CC (Del. Chancery); In re Converium/SCOR Holding (Switzerland) AG Litigation,
  No. 04 Civ. 7897 (DLC) (S.D.N.Y.); In re AOL Time Warner Securities Litigation, MDL Docket No. 1500
  (S.D.N.Y.); Stop & Shop Supermarket Co. v. Smithkline Beecham Corp., No. 03-cv-04578; In re Insurance
  Brokerage Antitrust Litigation, No. 04-5184 (D. N.J.); In re Monosodium Glutamate Antitrust Litigation, MDL
  Docket No. 1328 (D. Minn); and In re Flat Glass Antitrust Litigation, MDL No. 1200 (W.D. Pa.).
            Mr. Felderman was also previously associated with McEldrew & Fullam, P.C. (1998-2000) where
  his practice focused on medical malpractice and product liability litigation. Prior to that, Mr. Felderman
  served as a law clerk to the Honorable Bernard J. Goodheart in the Philadelphia Court of Common Pleas.
            Professionally, Mr. Felderman served a three-year term (2000-2002) as a member of the Executive
  Committee of the Philadelphia Bar Association’s Young Lawyers Division where he Co-Chaired Legal Line,
  P.M. for three consecutive years. Under his leadership, Legal Line, P.M. won the National Association of
  Bar Executives 2001 LEXIS Community and Education Outreach Award. Mr. Felderman also formerly
  served as a member of the Philadelphia Bar Association’s State Civil Committee (1998-1999) and the
                                                        22


  NEW YORK                CALIFORNIA              DELAWARE               PENNSYLVANIA                 GEORGIA
Case 2:21-cv-00678-JS-AYS Document 67-5 Filed 05/27/21 Page 24 of 35 PageID #: 1210




  Pennsylvania Trial Lawyers Association’s New Lawyer Section Leadership Council (1998-1999).
          Additionally, Mr. Felderman currently serves as a member of the Penn Alumni Interview Program
  where he is responsible for interviewing prospective freshman. Mr. Felderman previously served as a
  member of the Board Directors of the Penn Alumni Club of Philadelphia (2002-2006) where he served as
  President (2004-2006) and Chair of the Membership Committee (2004-2006). He also served as a member
  of the Board of Directors of Penn’s Alumni Class Leadership Council (2003-2008) where he served a two-
  year term as Chair of the By-Laws Committee (2006-2008). Moreover, Mr. Felderman served as a member
  of the Board of Directors of the Alumni Society of The William Penn Charter School (1998-2001) where he
  served a one-year term as Secretary (2000-2001). He has also served as a Class Agent since 1998 and
  served as the Reunion Chair for the Class of 1987’s 15th, 20th, 25th, and 30th reunions.
          Mr. Felderman earned his J.D., cum laude, from Temple University, Beasley School of Law
  (1996). He is also a graduate of the University of Pennsylvania (B.A., Economics, 1991).

  TIMOTHY J. PETER
          Timothy J. Peter is a Partner in Faruqi & Faruqi, LLP’s Pennsylvania office and Chair of the firm’s
  Consumer Protection Litigation Practice Group.
          Prior to joining Faruqi & Faruqi, Mr. Peter was an Associate at Cohen Placittella & Roth, P.C. where
  he was involved in such high profile litigation as: In re Vioxx Products Liability Litigation ($8.25 million
  recovery for the Commonwealth of Pennsylvania) and In re Evergreen Ultra Short Opportunities Fund
  Securities Litigation ($25 million class action securities settlement in which participating class members will
  recover over 65% of their losses). In addition, Mr. Peter played an important role in the resolution of In re
  Minerva Group LP v. Mod-Pac Corp., et al., in which defendants increased the price of an insider buyout
  from $8.20 to $9.25 per share, a significant victory for shareholders. Prior to attending law school, Mr. Peter
  worked for one of largest financial institutions in the world where he gained significant insight into the inner
  workings of the financial services industry.
          Mr. Peter is a 2009 cum laude graduate of the Michigan State University College of Law, where he
  served as an associate editor of the Journal of Medicine and Law. He received his undergraduate degree
  in Economics from the College of Wooster in 2002.




                                                        23


  NEW YORK               CALIFORNIA               DELAWARE               PENNSYLVANIA                 GEORGIA
Case 2:21-cv-00678-JS-AYS Document 67-5 Filed 05/27/21 Page 25 of 35 PageID #: 1211




          Mr. Peter is admitted to practice in the Commonwealth of Pennsylvania and the U.S. District Court
  for the Eastern District of Pennsylvania.

  ADAM STEINFELD
          Adam Steinfeld is a Partner in Faruqi & Faruqi, LLP’s New York office. He practices in the area of
  antitrust litigation with a focus on competition in the pharmaceutical industry.
           Mr. Steinfeld has litigated successfully with significant contributions in In re Buspirone Patent &
  Antitrust Litigation, MDL No. 1410 (S.D.N.Y.) ($220M settlement); In re Cardizem CD Antitrust Litigation,
  No. 99-MD-1278 (E.D. Mich.) ($110M settlement); In re Relafen Antitrust Litigation, No. 01-12239 (D.
  Mass.) ($175M settlement); In re Remeron Direct Purchaser Antitrust Litigation, No. 03-cv-0085 (D.N.J.)
  ($75M settlement); In re Terazosin Hydrochloride Antitrust Litigation, No. 99-MDL-1317 (S.D. Fla.) ($72.5M
  settlement); In re Tricor Direct Purchaser Antitrust Litig., No. 05-340 (D. Del.) ($250M settlement); and
  Mylan Pharms., Inc. v. Warner Chilcott, No. 12-cv-3824 (E.D. Pa.) ($12 million settlement).
          Prior to joining Faruqi & Faruqi, Mr. Steinfeld was associated with Grant and Eisenhofer, P.A.
  (2011-2015) and a partner at Garwin, Gerstein and Fisher, LLP, New York (1997-2009).
           Mr. Steinfeld is the author of Nuclear Objections: The Persistent Objector and the Legality of the
  Use of Nuclear Weapons, 62 Brooklyn L. Rev. 1635 (winter, 1996).
           Mr. Steinfeld received his law degree from Brooklyn Law School (J.D., 1997) where he was an
  editor on the Brooklyn Law Review and received several academic awards. Mr. Steinfeld is a member of
  the bars of the States of New York, New Jersey and Massachusetts; and is admitted to practice before the
  United States District Courts for the District New Jersey, Eastern District of New York, Southern District of
  New York, and Western District of New York. Mr. Steinfeld graduated from Brandeis University (B.A.,
  Politics, 1994).

  MICHAEL VAN GORDER
          Michael Van Gorder’s practice is focused on securities litigation. Mr. Van Gorder is a Partner in
  the firm’s Delaware office.
          Prior to joining F&F, Mr. Van Gorder served as a law clerk to the Honorable James T. Vaughn, Jr.
  of the Delaware Supreme Court (2015-16). While attending law school, Mr. Van Gorder served as the
  Editor-in-Chief of the Delaware Journal of Corporate Law and was selected as a Josiah Oliver Wolcott
  Fellow with the Delaware Supreme Court. Before law school, Mr. Van Gorder worked in the private bank
  of a global financial services firm where he held multiple securities licenses.
                                                        24


  NEW YORK               CALIFORNIA               DELAWARE               PENNSYLVANIA              GEORGIA
Case 2:21-cv-00678-JS-AYS Document 67-5 Filed 05/27/21 Page 26 of 35 PageID #: 1212




          Mr. Van Gorder has authored the following article: Boilermakers v. Chevron: Are Board Adopted
  Arbitration Bylaws Valid Under Delaware’s General Corporation Law?, 39 Del. J. Corp. L. 443 (2014).
          Mr. Van Gorder received his J.D., magna cum laude, from Widener University School of Law
  (2015). Mr. Van Gorder received his B.S., Business Management, 2008; M.B.A., Finance, 2011, from
  Wilmington University.
          Mr. Van Gorder is licensed to practice law in the state of Delaware and is admitted to the United
  States District Courts for the District of Delaware and District of Colorado.

  BENJAMIN HEIKALI
          Benjamin Heikali’s practice is focused on securities and consumer litigation. Mr. Heikali is a Partner
  in the firm’s Los Angeles office.
          Prior to joining F&F, Mr. Heikali interned at the U.S. Securities and Exchange Commission, Division
  of Enforcement, focusing on municipal bond litigation and financial fraud work.
          Mr. Heikali graduated U.C.L.A. School of Law (J.D., 2015). During law school, Mr. Heikali was
  awarded the Masin Family Academic Excellence Award for outstanding performance; and the 2015
  American College of Bankruptcy Law Meet, “Best Term Sheet.” As well, Mr. Heikali served as Staff Editor
  of the U.C.L.A. Entertainment Law Review. Mr. Heikali received his B.A. in Psychology, with honors, from
  University of Southern California, 2012.
          Mr. Heikali is licensed to practice law in California and is admitted to practice before the United
  States District Courts for the Central, Northern, Southern, and Eastern Districts of California and the United
  States Court of Appeals for the Ninth Circuit.

  NINA VARINDANI
          Nina Varindani is a Partner in Faruqi & Faruqi, LLP’s New York office.
          Prior to joining the firm, Ms. Varindani practiced commercial litigation at Milber Makris Plousadis &
  Seiden, LLP where she represented directors, officers and other professionals and corporations in complex
  commercial litigation in federal and state courts.     Additionally, Ms. Varindani gained further litigation
  experience in law school through internships at Collen IP and the New York State Judicial Institute.
          Ms. Varindani is licensed to practice law in New York and is admitted to practice before the United
  States District Courts for the Southern District of New York and the Eastern District of New York.
          Ms. Varindani graduated from the George Washington University (B.A. in Psychology, 2006) and
  Pace Law School (J.D., 2010).
                                                        25


  NEW YORK               CALIFORNIA                DELAWARE              PENNSYLVANIA               GEORGIA
Case 2:21-cv-00678-JS-AYS Document 67-5 Filed 05/27/21 Page 27 of 35 PageID #: 1213




  INNESSA MELAMED HUOT
           Innessa M. Huot is a Partner in the firm’s New York office and Chair of the firm’s Employment Practice
  Group.
           Ms. Huot represents workers across the country in both individual and class action lawsuits. Ms.
  Huot has litigated cases in both federal and state courts, involving FLSA claims, state wage and hour
  violations, discrimination and harassment claims, retaliation matters, FMLA and ADA violations, breach of
  contract disputes, and other employment-related violations. Ms. Huot has served as lead or co-lead counsel
  in numerous cases filed against major businesses and corporations and has successfully recovered millions
  of dollars on behalf of her clients.
           Serving as lead or co-lead counsel, some of Ms. Huot’s more recent non-confidential class action
  settlements include the following: Feliciano, et al. v. Metro. Transp. Auth., et al., No. 18-cv-00026-VSB
  (S.D.N.Y. Feb. 21, 2020) ($5.4 million settlement); Morell, et al. v. NYC Green Transp. Grp., LLC, et al.,
  No. 1:18-cv-00918-PKC-VMS (E.D.N.Y. May 8, 2019) ($700,000 settlement, representing 100% of wage
  damages and an additional 75% of liquidated damages); Izzio, et al. v. Century Golf Partners Mgmt., L.P.,
  3:14-cv-03194-M (N.D. Tex. Feb. 13, 2019) ($1.425 million settlement); Reeves, et al. v. La Pecora Bianca,
  Inc, et al., No. 151153/2018 (N.Y. Sup. Ct.) ($462,500 settlement, representing 100% of economic
  damages); Ackerman v. New York Hospital Medical Center of Queens, No. 702965/2013 (N.Y. Sup. Ct.)
  ($550,000 settlement); Run Them Sweet, LLC v. CPA Global LTD, et al., No. 1:16-cv-1347 (E.D. Va. Oct.
  6, 2017) ($5.6 million settlement); Strong, et al. v. Safe Auto Ins. Grp., Inc., et al., Case No. 2:16-cv-765
  (S.D. Ohio Aug. 28, 2017) ($250,000 settlement, representing 82% of unpaid overtime and statutory
  damages); and Foster, et al. v. L-3 Commc’ns EoTech, Inc., et al., No. 6:15-cv-03519-BCW (W.D. Mo. July
  7, 2017) ($51 million settlement).
           Ms. Huot has been designated a “Super Lawyer” each year since 2017 and has been selected for
  inclusion into the America’s Top 100 High Stakes Litigators list. Ms. Huot is active in multiple bar associations,
  including the Brooklyn Bar Association’s Young Lawyers Section, American Bar Association’s Section of
  Labor and Employment, and the National Employment Lawyers Association (NELA).
           Ms. Huot earned her J.D., magna cum laude, from Pace Law School and her M.B.A. in Finance,
  summa cum laude, from Pace Lubin School of Business. Ms. Huot graduated from Syracuse University with
  a B.A., summa cum laude, in Political Science and International Relations.




                                                         26


  NEW YORK                CALIFORNIA               DELAWARE                PENNSYLVANIA                GEORGIA
Case 2:21-cv-00678-JS-AYS Document 67-5 Filed 05/27/21 Page 28 of 35 PageID #: 1214




          Ms. Huot is licensed to practice law in New York, New Jersey, and Connecticut and is admitted to
  practice before the United States District Courts for the Southern District, Eastern District, Western District,
  and Northern District of New York, the District of New Jersey, and the Second Circuit Court of Appeals.

  MEGAN REMMEL
          Megan Remmel is a Partner in Faruqi & Faruqi, LLP’s New York office.
          Prior to joining the firm, Ms. Remmel was a litigation associate at Crosby & Higgins LLP where she
  represented institutional and individual investors in securities arbitrations before FINRA and counseled
  corporate clients in commercial disputes in federal court. Additionally, Ms. Remmel gained further litigation
  experience in law school through internships at the Kings County District Attorney’s Office and the
  Adjudication Division of the New York City Department of Consumer Affairs.
          Ms. Remmel graduated from the University of California, Los Angeles (B.A., History, 2008) and
  from Brooklyn Law School (J.D., cum laude, 2011). While at Brooklyn Law School, Ms. Remmel served as
  Associate Managing Editor of the Brooklyn Journal of Corporate, Financial and Commercial Law.
          Ms. Remmel is licensed to practice law in the State of New York, and is admitted to the United
  States District Courts for the Southern and Eastern Districts of New York and the United States Court of
  Appeals for the Ninth Circuit.

  KATHERINE M. LENAHAN
          Katherine M. Lenahan is a Partner in Faruqi & Faruqi, LLP’s New York office.
          Prior to joining Faruqi & Faruqi, Ms. Lenahan practiced securities litigation at Entwistle & Cappucci
  LLP. Ms. Lenahan gained further experience through internships for the Honorable Sherry Klein Heitler,
  Administrative Judge for Civil Matters, First Judicial District, and the Kings County District Attorney’s Office.
          Ms. Lenahan graduated from Fordham University (B.A., Political Science, magna cum laude, 2009)
  and Fordham University School of Law (J.D., 2012). While at Fordham Law School, Ms. Lenahan served
  as an associate editor of the Fordham Intellectual Property, Media and Entertainment Law Journal and was
  a fellow at the Center on Law and Information Policy.
          Ms. Lenahan is licensed to practice law in New York, and is admitted to the United States District
  Court for the Southern District of New York, and the United States Courts of Appeals for the Second and
  Ninth Circuits.




                                                         27


  NEW YORK               CALIFORNIA               DELAWARE                PENNSYLVANIA                 GEORGIA
Case 2:21-cv-00678-JS-AYS Document 67-5 Filed 05/27/21 Page 29 of 35 PageID #: 1215




  STEPHEN G. DOHERTY
          Stephen Doherty is Senior Counsel in the Pennsylvania office of Faruqi & Faruqi, LLP. Mr.
  Doherty practices in the area of antitrust law and is significantly involved in prosecuting antitrust class
  actions on behalf of direct purchasers of brand name and generic drugs and charging pharmaceutical
  manufacturers with price fixing and with illegally blocking the market entry of less expensive competitors.
          Earlier in his career, Mr. Doherty litigated consumer fraud and employment discrimination cases
  in both state and federal courts in Pennsylvania and New Jersey. He has served on numerous volunteer
  boards, including Gilda’s Club of Delaware Valley and the BCBA Pro Bono Committee, has served as a
  volunteer instructor for VITA Education Services, and as a pro bono lawyer for the Consumer Bankruptcy
  Assistance Project.
          Mr. Doherty is a 1992 graduate of Temple University Law School, where he was senior staff for
  the Temple Law Review and received several academic awards and is the author of Joint Representation
  Conflicts of Interest: Toward A More Balanced Approach, 65 Temp. L. Rev. 561 (1992). Mr. Doherty is a
  1988 graduate of Dickinson College (B.A., Anthropology and Latin American Studies).

  NEILL CLARK
          Neill Clark is Of Counsel in Faruqi and Faruqi, LLP’s Pennsylvania office.
          Before joining the firm, Mr. Clark was an associate at Berger & Montague, P.C. where he was
  significantly involved in prosecuting antitrust class actions on behalf of direct purchasers of brand name
  drugs and charging pharmaceutical manufacturers with illegally blocking the market entry of less expensive
  competitors.
          Eight of those cases have resulted in substantial settlements totaling over $950 million: In re
  Cardizem CD Antitrust Litig. settled in November 2002 for $110 million; In re Buspirone Antitrust Litig.
  settled in April 2003 for $220 million; In re Relafen Antitrust Litig. settled in February 2004 for $175 million;
  In re Platinol Antitrust Litig. settled in November 2004 for $50 million; In re Terazosin Antitrust Litig. settled
  in April 2005 for $75 million; In re Remeron Antitrust Litig. settled in November 2005 for $75 million; In re
  Ovcon Antitrust Litig. settled in 2009 for $22 million; and In re Tricor Direct Purchaser Antitrust Litig. settled
  in April 2009 for $250 million.
          Mr. Clark was also principally involved in a case alleging a conspiracy among hospitals and the
  Arizona Hospital and Healthcare Association to depress the compensation of per diem and traveling nurses,
  Johnson et al. v. Arizona Hospital and Healthcare Association et al., No. CV07-1292 (D. Ariz.).

                                                         28


  NEW YORK                CALIFORNIA               DELAWARE                PENNSYLVANIA                GEORGIA
Case 2:21-cv-00678-JS-AYS Document 67-5 Filed 05/27/21 Page 30 of 35 PageID #: 1216




            Mr. Clark was selected as a “Rising Star” by Pennsylvania Super Lawyers and listed as one of the
  Top Young Lawyers in Pennsylvania in the December 2005 edition of Philadelphia Magazine. Two cases
  in which he has been significantly involved have been featured as "Noteworthy Cases" in the NATIONAL
  LAW JOURNAL articles, “The Plaintiffs’ Hot List" (In re Tricor Antitrust Litig. October 5, 2009 and Johnson
  v. Arizona Hosp. and Healthcare Ass'n., October 3, 2011).
            Mr. Clark graduated cum laude from Appalachian State University in 1994 and from Temple
  University Beasley School of Law in 1998, where he earned seven "distinguished class performance"
  awards, an oral advocacy award and a "best paper" award.

  DANIEL B. WEISS
            Daniel B. Weiss is an associate in the firm’s New York office. His practice is focused on securities
  litigation.
            Prior to joining Faruqi & Faruqi, Mr. Weiss was a litigation associate representing plaintiffs in
  complex toxic tort actions in both state and federal court.
            Mr. Weiss earned his J.D. from Georgetown University (2012) and his B.A. in political philosophy
  from Syracuse University (2007). While at Georgetown, Mr. Weiss served as a Senior Staff Member of the
  law journal, The Tax Lawyer.
            Mr. Weiss is licensed to practice in New York, New Jersey, and Michigan. He is also admitted to
  practice before the United States District Courts for the Southern and Eastern Districts of New York, the
  District of New Jersey, and the Eastern District of Michigan.

  RAYMOND N. BARTO
            Raymond N. Barto’s practice is focused on antitrust litigation. Mr. Barto is a senior associate in the
  firm’s New York office.
            Prior to joining F&F, Mr. Barto was an associate at a prominent New York City law firm where he
  represented consumers, shareholders, and employees in class action cases that involved consumer fraud,
  breach of fiduciary duty, and ERISA.
            While at Brooklyn Law School, Mr. Barto served as an Articles Editor for the Brooklyn Law
  Review. As well, Mr. Barto served as an intern to the Honorable Judge William Pauley III of the United
  States District Court for the Southern District of New York; the United States Attorney’s Office for the
  Eastern District of New York; the litigation department for Marsh & McLennan Companies; and the Kings
  County District Attorney’s Office.
                                                         29


  NEW YORK                CALIFORNIA               DELAWARE               PENNSYLVANIA                GEORGIA
Case 2:21-cv-00678-JS-AYS Document 67-5 Filed 05/27/21 Page 31 of 35 PageID #: 1217




            Mr. Barto earned his J.D, cum laude, from Brooklyn Law School (2013). Mr. Barto earned his
  undergraduate degree from Fordham University (B.A., History, 2007).
            Mr. Barto is licensed to practice law in New York and New Jersey.

  CASSANDRA ROHME
            Cassandra Rohme is an Associate in the firm's New York office in personal injury law litigation. She
  has over five years of experience litigating construction accidents and labor law, premises liability, serious
  motor vehicle accidents, and civil rights cases. She has successfully litigated hundreds of cases and
  conducted nearly 20 jury trials.
            Prior to joining F&F, Ms. Rohme was a trial attorney representing the City of New York and its
  employees where she earned a reputation as a highly skilled trial attorney.
            In addition to her trial skills, Ms. Rohme holds a passion for educating and mentoring. She serves
  as an Adjunct Professor at Fordham University School of Law, where she teaches trial skills to law
  students. Ms. Rohme was selected as a finalist to receive Fordham Law’s 2019 Adjunct Professor of the
  Year award.
            Ms. Rohme earned her J.D. from Fordham University School of Law, 2014. Ms. Rohme earned
  her B.A. from the University at Albany, 2003 and her M.A. from John Jay College of Criminal Justice, 2009.
            Ms. Rohme is licensed to practice law in New York.

  DAVID CALVELLO
            David Calvello is a Senior Associate in Faruqi & Faruqi, LLP’s New York office where his focus is
  litigating Antitrust matters.
            Mr. Calvello graduated from the University of Richmond (B.S., 2011) with a double major in Finance
  and Political Science and Pace Law School (J.D., magna cum laude, 2014). He is licensed to practice law
  in New York and New Jersey and is admitted to practice before the United States District Court for New
  Jersey.
            Prior to joining Faruqi & Faruqi, Mr. Calvello was as an Associate at Kaufman Borgeest & Ryan,
  LLP where he focused primarily on insurance coverage matters with respect to Directors & Officers (D&O),
  Errors & Omissions (E&O), and Professional Liability lines of coverage. In law school, Mr. Calvello served
  as an editor on the Pace International Law Review and received the New Rochelle Bar Association Award
  upon graduation. He was also very active in moot court competitions, and competed in the Willem C. Vis
  International Commercial Arbitration Moot held in Vienna, Austria.

                                                        30


  NEW YORK                CALIFORNIA              DELAWARE               PENNSYLVANIA               GEORGIA
Case 2:21-cv-00678-JS-AYS Document 67-5 Filed 05/27/21 Page 32 of 35 PageID #: 1218




  ALEX HARTZBAND
          Alex Hartzband’s practice is focused on employment litigation. Mr. Hartzband is a senior associate
  in the firm’s New York office.
          Prior to joining F&F, Mr. Hartzband was an associate at a prominent New York firm where he
  represented employees on an individual and class basis on employment matters including, but not limited
  to: discrimination; sexual harassment; whistleblower retaliation; and breach of contract. As well during law
  school, Mr. Hartzband worked with a New York firm that represented labor unions and individual
  employees. Mr. Hartzband was a member of Fordham Law’s Moot Court Board.
          Mr. Hartzband earned his J.D. from Fordham University School of Law (J.D. 2015). Mr. Hartzband
  earned his undergraduate degree from George Washington University (B.A., History, 2012).
          Mr. Hartzband is licensed to practice law in New York and New Jersey. Further, Mr. Hartzband is
  admitted to practice before the United States District Courts for the Southern and Eastern Districts of New
  York.

  RUHANDY GLEZAKOS
          Ruhandy Glezakos is an associate attorney in the firm’s Los Angeles office and a member of the
  Consumer Protection Litigation Practice Group.
          Ruhandy has litigated a number of prominent class actions against large companies including KIND
  Snacks, Allergan, Inc., Sanofi (Zantac), Subaru, GEO Group, and Robinhood Markets, Inc. Ruhandy’s
  practice focuses on false and misleading advertising, data breach, and product defects.
          Prior to joining Faruqi & Faruqi, LLP, Ruhandy worked at a prominent class action firm focused on
  consumer and employment litigation.
          Ruhandy graduated from UCLA School of Law in 2015. During law school, Ruhandy volunteered
  for several non-profit organizations working in direct legal services and impact litigation. He also had the
  privilege of serving as a judicial extern for the Honorable Harry Pregerson, Ninth Circuit Court of
  Appeals. He received his undergraduate degree from the University of California, Los Angeles where he
  graduated cum laude.
          Ruhandy is licensed to practice law in California and is admitted to practice before the United States
  District Courts for the Central, Northern, and Eastern Districts of California.




                                                        31


  NEW YORK               CALIFORNIA               DELAWARE               PENNSYLVANIA               GEORGIA
Case 2:21-cv-00678-JS-AYS Document 67-5 Filed 05/27/21 Page 33 of 35 PageID #: 1219




  KRISTYN FIELDS
           Kristyn Fields’ practice is focused on antitrust litigation. Ms. Fields is a Senior Associate in the
  firm’s New York office.
           Prior to joining F&F, Ms. Fields interned for the Honorable Martin Marcus, New York Supreme
  Court, Bronx County. As well, Ms. Fields participated in the Brooklyn Law Incubator & Policy Clinic
  providing pro bono counsel to emerging start-up companies. While at Brooklyn Law School, Ms. Fields
  served as an Executive Articles Editor of the Brooklyn Journal of Corporate, Financial & Commercial
  Law. Also, Ms. Fields was a member of the Moot Court Honor Society.
           Ms. Fields earned her J.D. from Brooklyn Law School (2016). Ms. Fields earned her undergraduate
  degree from Boston College (B.A., Political Science, 2013).
           Ms. Fields is licensed to practice law in New York.

  PATRICK J. COLLOPY
           Patrick Collopy’s practice is focused on employment litigation. Mr. Collopy is an Associate in the
  firm’s New York office.
           Prior to joining the firm, Mr. Collopy served as a legal intern at a New York law firm. Mr. Collopy
  gained experience in employment law while interning on Capital Hill at the Congressional Office of
  Compliance. Additionally, gained further litigation experience as a legal intern at the Kings County District
  Attorney’s Office.
           Mr. Collopy earned his J.D. from Brooklyn Law School (2016) and his undergraduate degree from
  Fordham University (B.A., History; Minor in Economics, 2009).
           Mr. Collopy is licensed to practice law in New York.

  JOSHUA NASSIR
           Joshua Nassir’s practice is focused on consumer litigation. Mr. Nassir is an associate in the
  firm’s California office.
           Since joining the F&F team, Mr. Nassir has litigated numerous actions on behalf of consumers
  including, but not limited to, cases against Sun-Maid Growers of California; Innovation Ventures; LLC (5-
  hour ENERGY®); Dr Pepper Snapple Group, Inc.; Craft Brew Alliances, Inc. (Kona beer); and Skeeter
  Snacks, LLC.
           Prior to Faruqi & Faruqi, Mr. Nassir worked with a prominent LA firm where he focused on litigation.

                                                       32


  NEW YORK                    CALIFORNIA         DELAWARE               PENNSYLVANIA               GEORGIA
Case 2:21-cv-00678-JS-AYS Document 67-5 Filed 05/27/21 Page 34 of 35 PageID #: 1220




          During law school, Mr. Nassir served as a full-time Judicial Extern for the Honorable Philip S.
  Gutierrez, United States District Court for the Central District of California. As well, he was a staff editor for
  the UCLA School of Law Journal of Environmental Law & Policy and was heavily involved in the school’s
  Moot Court and Mock Trial tournaments.
          Mr. Nassir earned his J.D. from UCLA School of Law, 2017. Mr. Nassir received his undergraduate
  degree from UCLA (B.A. History, cum laude, 2014).
          Mr. Nassir is admitted to practice in California.

  TAYLOR J. CRABILL
          Taylor Crabill’s practice is focused on employment litigation. Mr. Crabill is an Associate in the
  firm’s New York Office.
          Prior to joining F&F, Mr. Crabill was an associate at a prominent New York firm where he
  represented employees on an individual and class basis on employment law matters, including, but not
  limited to, discrimination, retaliation, sexual harassment, whistleblower retaliation, and breach of
  contract. Also, during law school, Mr. Crabill was an extern for the United States District Court Judge
  Edgardo Ramos and was a member of Fordham Law’s Moot Court Board and the Brendan Moore Trial
  Advocacy Center.
          Mr. Crabill earned his J.D. from Fordham University School of Law (J.D. 2017) and earned his
  undergraduate degree from Queens College (B.A., Political Science and Economics, 2011).
          Mr. Crabill is licensed to practice law in New York and the United States District Courts for the
  Southern, Eastern, Western, and Northern Districts of New York, as well as the United States Court of
  Appeals for the Second Circuit.

  MAXWELL MICHAEL
          Maxwell Michael’s practice is focused on shareholder merger and securities litigation. Mr. Michael
  is an associate in Faruqi & Faruqi, LLP’s New York office.
          During law school, Mr. Michael was awarded the Masin Family Academic Excellence Award for
  outstanding performance. Mr. Michael was also a research assistant whose primary research was on
  Delaware General Corporation Law and State Fiduciary Duties.
          Mr. Michael earned his J.D. from UCLA School of Law (2018) with specializations in Mergers and
  Acquisitions and Securities Regulation. Mr. Michael earned his undergraduate degree from Baruch College



                                                         33


  NEW YORK                CALIFORNIA               DELAWARE                PENNSYLVANIA                GEORGIA
Case 2:21-cv-00678-JS-AYS Document 67-5 Filed 05/27/21 Page 35 of 35 PageID #: 1221




  (B.B.A., 2015, summa cum laude) where he majored in Finance with a double minor in Advanced Business
  Analysis and History.
           Mr. Michael is licensed to practice law in New York.

  CHRISTOPHER M. LASH
           Christopher M. Lash’s practice is focused on shareholder derivative and securities litigation. Mr.
  Lash is an Associate in the firm’s Pennsylvania office.

           Prior to joining F&F, Mr. Lash was an associate at PricewaterhouseCoopers, LLP where he advised
  clients on state and local tax matters related to mergers and acquisitions, prospective planning, and tax
  controversy.

           During law school, Mr. Lash worked as a summer associate for a prominent law firm in Philadelphia
  focused on commercial litigation and corporate counsel matters. Mr. Lash was also a certified legal intern
  at the Villanova Federal Tax Clinic where he represented low income taxpayers before the United States
  Tax Court and the Office of Chief Counsel.

           Mr. Lash earned his J.D. from Villanova University Charles Widger School of Law (J.D. 2018) and
  completed his undergraduate degree at Seton Hall University (B.S. Diplomacy & International Relations,
  2011).

           Mr. Lash is licensed to practice law in Pennsylvania.

  CAMILO BURR
           Camilo Burr’s practice is focused on employment and personal injury litigation. Mr. Burr is a law
  clerk in the firm’s New York office.
           Prior to joining the firm, Mr. Burr interned with the firm’s securities litigation practice group.
  Additionally, Mr. Burr gained further litigation experience as a legal intern at the Neighborhood Defender
  Service of Harlem. As well, Mr. Burr participated in the Brooklyn Law Mediation Clinic, providing pro bono
  mediation services at the Kings County Small Claims Court.
           Mr. Burr earned his J.D. from Brooklyn Law School (2019) and his undergraduate degree from
  Boston University (B.A., Political Science; Minor in Archaeology, 2012).
           Mr. Burr is licensed to practice law in New York.



                                                       34


  NEW YORK                CALIFORNIA             DELAWARE             PENNSYLVANIA               GEORGIA
